Deen, Chief Judge.
James Tenant, Jr. brings this appeal from his conviction for armed robbery and his sentence of twenty years in a state penitentiary.
1. Appellant has failed to show that the trial court abused its discretion in refusing to grant him a severance. Birge v. State, 143 Ga. App. 632 (239 SE2d 395) (1977).
2. As appellant failed to raise an objection to the victim’s in-court identification of the co-defendant, there is nothing for this court to review on appeal. Way v. State, 239 Ga. 316 (236 SE2d 655) (1977).
3. Appellant’s contention that the weight of the evidence as to the guilt of the defendant is contrary to the verdict cannot be considered on appeal because appellate courts consider only the sufficiency of the evidence. The weight of the evidence is for the jury, and the evidence was sufficient to support the verdict. Myers v. State, 143 Ga. App. 312 (238 SE2d 285) (1977).

Judgment affirmed.


McMurray and Shulman, JJ., concur.